Village of Solvay v Zahran (2018 NY Slip Op 06356)





Village of Solvay v Zahran


2018 NY Slip Op 06356


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


911 CA 18-00119

[*1]VILLAGE OF SOLVAY, PLAINTIFF-RESPONDENT,
vRANA J. ZAHRAN AND STEVEN'S FOOD MARKET, INC., DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


LAW OFFICES OF MAURICE J. VERRILLO, P.C., ROCHESTER (MAURICE J. VERRILLO OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
COSTELLO, COONEY & FEARON, PLLC, SYRACUSE (DANIEL R. ROSE OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Onondaga County (Deborah H. Karalunas, J.), entered December 12, 2017. The order denied the motion of defendants for leave to reargue their motion to dismiss and/or to vacate a prior order. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Schaefer v Brookdale Univ. Hosp. & Med. Ctr., 46 AD3d 662, 662 [2d Dept 2007]; Tarabochia v Smith, 87 AD2d 609, 609-610 [2d Dept 1982]).
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court